DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election of Group I, claims 1-2, 5-6, 8-17, and 19-22 in the reply filed on 02/17/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Specification
The abstract of the disclosure is objected to because:
Regarding in lines 8, 12, the term of “can or can be” is not understood because the term “can or can be” recites to a broad range or limitation followed by linking terms and a narrow range or limitation within the broad range or limitation is considered indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.
In line 8, please, change “can be used to” to - - is used to - -.
In line 12, please, change “can improve” to - - improves - -.
Correction is required.  See MPEP § 608.01(b).



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “system, claims 1, 9, and 17, an alignment mark, claims 5, 8, 13, 15-17, and an insulation substrate, claim 19” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
These limitations do not show in any figures in the drawings.  Please, revise.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 9, 17, and 19 are objected to because of the following informalities:
Regarding claims 9 and 17, line 6, please, change “a display module and a system” to - - the display module and the system - - because these limitations already recited in lines 2-3 in each of claims.
Regarding claim 19, lines 3-4, please, change “the system” to - - a system - - for correct lack of antecedence basis.
Regarding claim 19, lines 5-6, please, change “the display” to - - a display - - for correct lack of antecedence basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, and 9-13 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Kim (U.S. 2015/0162388) hereafter Kim.
As to claim 1, Kim discloses a signal transmission apparatus as shown in figures 1-11, comprising:

a second flexible printed circuit board (700) electrically connected to the display module (400), and comprising a port connection member (740),
wherein the port connection member (740) corresponds to the port (620); wherein the second flexible printed circuit board (700) is electrically connected to the first flexible printed circuit board (600) through the port connection member and the port, and is further electrically connected to the system (the external source).
As to claim 2, Kim discloses the second flexible printed circuit (700) board is configured to transmit a light source signal, or a touch control signal, or both of the light source signal and the touch control signal (from the element 400).
As best understood to claim 5, Kim discloses the first and second flexible printed circuit boards (600, 700) are fixed relative to each other through an alignment mark (see figure 2).
As best understood to claim 9, Kim discloses a display apparatus as shown in figures 1-11, comprising:
a display module (100-400); and
a system (the external source, para-0051);
wherein the display module and the system are electrically connected to each other through a signal transmission apparatus, and the signal transmission apparatus comprises:
[[a]] the display module (display device 100-400) and [[a]] the system (not label, external source, see para-0050, 0051), and comprising a port (620); and
a second flexible printed circuit board (700) electrically connected to the display module (400), and comprising a port connection member (740),
wherein the port connection member (740) corresponds to the port (620); wherein the second flexible printed circuit board (700) is electrically connected to the first flexible printed circuit board (600) through the port connection member and the port, and is further electrically connected to the system (the external source).
As to claims 10-12, Kim discloses the second flexible printed circuit (700) board is configured to transmit a light source signal, or a touch control signal, or both of the light source signal and the touch control signal (from the element 400).
As best understood to claim 13, Kim discloses the first and second flexible printed circuit boards (600, 700) are fixed relative to each other through an alignment mark (see figure 2).

Claim(s) 1-2, 5-6, and 8-17 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by OOhira (U.S. 2012/0314383) hereafter OOhira.
As to claim 1, OOhira discloses a signal transmission apparatus as shown in figures 1-6, comprising:
a first flexible printed circuit board (32) electrically connected to a display module (LCD panel 10) and a system (not label, the connector 36 is connected to an external source), and comprising a port (38); and

wherein the port connection member (48) corresponds to the port (38); wherein the second flexible printed circuit board (34) is electrically connected to the first flexible printed circuit board (32) through the port connection member and the port, and is further electrically connected to the system (the external source).
As to claim 2, OOhira discloses the second flexible printed circuit (34) board is configured to transmit a light source signal, or a touch control signal, or both of the light source signal and the touch control signal (from the element 22).
As best understood to claim 5, OOhira discloses the first and second flexible printed circuit boards (32, 34) are fixed relative to each other through an alignment mark (see figure 2).
As to claim 6, OOhira as shown in figure 6 further comprising a third flexible printed circuit board (234, para-0037).
As to claim 8, OOhira discloses the first and second flexible printed circuit boards (32, 34 or 132, 134) are fixed relative to each other through an alignment mark, and the first and third flexible printed circuit boards (132, 234) are fixed relative to each other through other alignment mark.
As best understood to claim 9, OOhira discloses a display apparatus as shown in figures 1-6, comprising:
a display module (10, 22); and
a system (the external source);

a first flexible printed circuit board (32) electrically connected to [[a]] the display module (LCD panel 10) and [[a]] the system (not label, the connector 36 is connected to an external source), and comprising a port (38); and
a second flexible printed circuit board (34) electrically connected to the display module (22), and comprising a port connection member (48),
wherein the port connection member (48) corresponds to the port (38); wherein the second flexible printed circuit board (34) is electrically connected to the first flexible printed circuit board (32) through the port connection member and the port, and is further electrically connected to the system (the external source).
As to claims 10-12, OOhira discloses the second flexible printed circuit (34) board is configured to transmit a light source signal, or a touch control signal, or both of the light source signal and the touch control signal (from the element 22).
As best understood to claim 13, OOhira discloses the first and second flexible printed circuit boards (32, 34) are fixed relative to each other through an alignment mark (see figure 2).
As to claim 14, OOhira as shown in figure 6 further comprising a third flexible printed circuit board (234, para-0037).
As to claims 15-16, OOhira discloses the first and second flexible printed circuit boards (32, 34 or 132, 134) are fixed relative to each other through an alignment mark, 
As best understood to claim 17, OOhira discloses a display apparatus, as shown in figure 6 comprising:
a display module (110, 122, 150); and
a system (the external source);
wherein the display module and the system are electrically connected to each other through a signal transmission apparatus, and the signal transmission apparatus comprises:
a first flexible printed circuit board (132) electrically connected to [[a]] the display module (LCD panel 110) and [[a]] the system (not label, the connector 36 is connected to an external source), and comprising a port (138); and
a second flexible printed circuit board (134) electrically connected to the display module (122), and comprising a port connection member (48) corresponding to the port (138), and electrically connected to the first flexible printed circuit board (132) through the port connection member and the port;
a third flexible printed circuit board (234) electrically connected to the display module (150), and comprising at least one other port connection member (para-0037, the third FCP 234 having the same structure as the second FCP 134);
wherein the second flexible printed circuit board (134) is configured to transmit a light source signal, a touch control signal or both, and the first and second flexible printed circuit boards (32, 34 or 132, 134) are fixed relative to each other through an .

Claim(s) 19-22 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Rathburn (U.S. 2012/0168968) hereafter Rathburn.
As to claim 19, Rathburn discloses a signal transmission apparatus as shown in figures 1-16, comprising:
an insulation substrate (54, para-0049 or 158, para-0061);
a connection member (i.e. elements 182) disposed on the insulation substrate and electrically connected to [[the]] a system (external source, i.e. chip or components 162, 166, 172);
a first conductive pattern (52) disposed on the insulation substrate, and electrically connected to [[the]] a display module and the connection member (182);
a second conductive pattern (80) disposed on the first conductive pattern, and electrically connected to the display module and the first conductive pattern;
a third conductive pattern (100) disposed on the second conductive pattern, and electrically connected to the display module and the second conductive pattern;
insulation layers (56, 72, and 90) disposed between the first conductive pattern (52), the second conductive pattern (80) and the third conductive pattern (100), respectively, and configured to insulate and attach the first conductive pattern, the second conductive pattern and the third conductive pattern;
an interlayer conduction structure (62, 76, 96) disposed in the insulation layers, wherein the second conductive pattern and the third conductive pattern are electrically 
As to claim 20, Rathburn discloses the interlayer conduction structure comprises through hole (opening i.e. element 64) formed in the insulation layer in vertical direction, an inner wall of the through hole is coated with conductive layer (plated or plating though hole), and the insulating layer and the first conductive pattern and the second conductive pattern are attached with each other by solidifying prepolymer solution.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/TUAN T DINH/           Primary Examiner, Art Unit 2848